DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2021/0022139) in view of Myung et al (US 2022/0167413).

Regarding claim 1: Shin discloses an apparatus for wireless communications implemented by a user equipment (UE), comprising: 
a processor (see controller 1230 of Figure 12, for example), 
memory coupled with the processor (see storage unit 1220 of Figure 12, for example); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (see [0255]-[0256], for example): 
perform one or more channel measurements of a shared frequency channel (disclosed throughout; see [0050], for example, which discloses that a terminal may perform channel measurements to determine at least a channel busy ratio (CBR) and a channel occupancy ratio (CR); see also [0118]-[0120] and [0135], for example); 
compare a metric of a channel occupancy for the shared frequency channel with a limit associated with the channel occupancy (disclosed throughout; see [0050] and [0135], for example, which disclose that the CR (channel occupancy ratio) is compared to a limit associated with the channel occupancy (the CR limit)); and 
transmit the sidelink channel transmission based at least in part on a result of comparing the metric of the channel occupancy with the limit (disclosed throughout; see [0050] and [0135], for example, which disclose that the terminal determines whether or not to transmit a sidelink channel transmission based on whether (or not) the CR exceeds the CR limit).
Shin does not explicitly disclose the limitations of perform a channel access procedure for a sidelink transmission over the shared frequency channel based at least in part on a type of the channel access procedure or the limitation that the compare step is performed based at least in part on the type of the channel access procedure.  However, Myung discloses a system for transmitting and receiving on a shared channel.  In Myung (see the abstract, [0007], [0012], [0276]-[0278], for example), a threshold related to channel occupancy (the ED threshold) is determined based on a type of channel access procedure (whether COT sharing is used in the channel access or not).  As indicated in [0269] of Myung, this COT sharing is a type of channel access procedure (CAP) or listen before talk (LBT) procedure.  (Note that this also matches one detailed disclosure of channel access type described in Applicant’s specification in [0071].)  The terminal in Myung further performs channel access procedure according to the type of the channel access procedure (i.e. COT sharing or not COT sharing).  Further, in [0043]-[0044], Myung discloses that the communications can include sidelink communications.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shin to determine the channel occupancy related thresholds (including the CR and CBR of Shin) based on the channel access procedure (CAP) type as being either COT sharing or not COT sharing.  The rationale for doing so would have been to minimize interference or collision with neighbors as suggested in [0276] of Myung, for example.

Regarding claim 13: Shin discloses a method for wireless communications implemented by a user equipment (UE), comprising: 
performing one or more channel measurements of a shared frequency channel (disclosed throughout; see [0050], for example, which discloses that a terminal may perform channel measurements to determine at least a channel busy ratio (CBR) and a channel occupancy ratio (CR); see also [0118]-[0120] and [0135], for example); 
comparing a metric of a channel occupancy for the shared frequency channel with a limit associated with the channel occupancy (disclosed throughout; see [0050] and [0135], for example, which disclose that the CR (channel occupancy ratio) is compared to a limit associated with the channel occupancy (the CR limit)); and 
transmitting the sidelink channel transmission based at least in part on a result of comparing the metric of the channel occupancy with the limit (disclosed throughout; see [0050] and [0135], for example, which disclose that the terminal determines whether or not to transmit a sidelink channel transmission based on whether (or not) the CR exceeds the CR limit).
Shin does not explicitly disclose the limitations of perform a channel access procedure for a sidelink transmission over the shared frequency channel based at least in part on a type of the channel access procedure or the limitation that the compare step is performed based at least in part on the type of the channel access procedure.  However, Myung discloses a system for transmitting and receiving on a shared channel.  In Myung (see the abstract, [0007], [0012], [0276]-[0278], for example), a threshold related to channel occupancy (the ED threshold) is determined based on a type of channel access procedure (whether COT sharing is used in the channel access or not).  As indicated in [0269] of Myung, this COT sharing is a type of channel access procedure (CAP) or listen before talk (LBT) procedure.  (Note that this also matches one detailed disclosure of channel access type described in Applicant’s specification in [0071].)  The terminal in Myung further performs channel access procedure according to the type of the channel access procedure (i.e. COT sharing or not COT sharing).  Further, in [0043]-[0044], Myung discloses that the communications can include sidelink communications.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shin to determine the channel occupancy related thresholds (including the CR and CBR of Shin) based on the channel access procedure (CAP) type as being either COT sharing or not COT sharing.  The rationale for doing so would have been to minimize interference or collision with neighbors as suggested in [0276] of Myung, for example.

Regarding claim 25: Shin discloses an apparatus for wireless communications implemented by a user equipment (UE), comprising: 
means for performing one or more channel measurements of a shared frequency channel (disclosed throughout; see [0050], for example, which discloses that a terminal may perform channel measurements to determine at least a channel busy ratio (CBR) and a channel occupancy ratio (CR); see also [0118]-[0120] and [0135], for example); 
means for comparing a metric of a channel occupancy for the shared frequency channel with a limit associated with the channel occupancy (disclosed throughout; see [0050] and [0135], for example, which disclose that the CR (channel occupancy ratio) is compared to a limit associated with the channel occupancy (the CR limit)); and 
means for transmitting the sidelink channel transmission based at least in part on a result of comparing the metric of the channel occupancy with the limit (disclosed throughout; see [0050] and [0135], for example, which disclose that the terminal determines whether or not to transmit a sidelink channel transmission based on whether (or not) the CR exceeds the CR limit).
Shin does not explicitly disclose the limitations of perform a channel access procedure for a sidelink transmission over the shared frequency channel based at least in part on a type of the channel access procedure or the limitation that the compare step is performed based at least in part on the type of the channel access procedure.  However, Myung discloses a system for transmitting and receiving on a shared channel.  In Myung (see the abstract, [0007], [0012], [0276]-[0278], for example), a threshold related to channel occupancy (the ED threshold) is determined based on a type of channel access procedure (whether COT sharing is used in the channel access or not).  As indicated in [0269] of Myung, this COT sharing is a type of channel access procedure (CAP) or listen before talk (LBT) procedure.  (Note that this also matches one detailed disclosure of channel access type described in Applicant’s specification in [0071].)  The terminal in Myung further performs channel access procedure according to the type of the channel access procedure (i.e. COT sharing or not COT sharing).  Further, in [0043]-[0044], Myung discloses that the communications can include sidelink communications.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shin to determine the channel occupancy related thresholds (including the CR and CBR of Shin) based on the channel access procedure (CAP) type as being either COT sharing or not COT sharing.  The rationale for doing so would have been to minimize interference or collision with neighbors as suggested in [0276] of Myung, for example.

Regarding claim 28: Shin discloses a non-transitory computer-readable medium storing code for wireless communications implemented by a user equipment (UE), the code comprising instructions executable by a processor to (see storage unit 1220 of Figure 12 and [0255]-[0256], for example): 
perform one or more channel measurements of a shared frequency channel (disclosed throughout; see [0050], for example, which discloses that a terminal may perform channel measurements to determine at least a channel busy ratio (CBR) and a channel occupancy ratio (CR); see also [0118]-[0120] and [0135], for example); 
compare a metric of a channel occupancy for the shared frequency channel with a limit associated with the channel occupancy (disclosed throughout; see [0050] and [0135], for example, which disclose that the CR (channel occupancy ratio) is compared to a limit associated with the channel occupancy (the CR limit)); and 
transmit the sidelink channel transmission based at least in part on a result of comparing the metric of the channel occupancy with the limit (disclosed throughout; see [0050] and [0135], for example, which disclose that the terminal determines whether or not to transmit a sidelink channel transmission based on whether (or not) the CR exceeds the CR limit).
Shin does not explicitly disclose the limitations of perform a channel access procedure for a sidelink transmission over the shared frequency channel based at least in part on a type of the channel access procedure or the limitation that the compare step is performed based at least in part on the type of the channel access procedure.  However, Myung discloses a system for transmitting and receiving on a shared channel.  In Myung (see the abstract, [0007], [0012], [0276]-[0278], for example), a threshold related to channel occupancy (the ED threshold) is determined based on a type of channel access procedure (whether COT sharing is used in the channel access or not).  As indicated in [0269] of Myung, this COT sharing is a type of channel access procedure (CAP) or listen before talk (LBT) procedure.  (Note that this also matches one detailed disclosure of channel access type described in Applicant’s specification in [0071].)  The terminal in Myung further performs channel access procedure according to the type of the channel access procedure (i.e. COT sharing or not COT sharing).  Further, in [0043]-[0044], Myung discloses that the communications can include sidelink communications.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shin to determine the channel occupancy related thresholds (including the CR and CBR of Shin) based on the channel access procedure (CAP) type as being either COT sharing or not COT sharing.  The rationale for doing so would have been to minimize interference or collision with neighbors as suggested in [0276] of Myung, for example.

Regarding claims 2, 14, 26, and 29: Shin, modified, discloses the limitations: perform the one or more channel measurements of the shared frequency channel to obtain a congestion metric, wherein the transmitting the sidelink channel transmission is based at least in part on the congestion metric (disclosed throughout; see [0050] and [0135], for example, which discloses the terminal obtaining a congestion metric (at least the CBR); further, the CBR (congestion metric) is used to determine the CR limit, which is used to determine whether to transmit on the sidelink channel and thus the transmitting is based in part on the congestion metric).  Shin does not explicitly disclose the limitation that the obtaining of the congestion metric is based at least in part on a threshold associated with the type of the channel access procedure.  However, as indicated above, Myung discloses a system for transmitting and receiving on a shared channel.  In Myung (see the abstract, [0007], [0012], [0276]-[0278], for example), a threshold related to whether traffic exists on a channel (the ED threshold) is determined based on a type of channel access procedure (whether COT sharing is used in the channel access or not).  As indicated in [0269] of Myung, this COT sharing is a type of channel access procedure (CAP) or listen before talk (LBT) procedure.  (Note that this also matches one detailed disclosure of channel access type described in Applicant’s specification in [0071].)  The terminal in Myung further performs channel access procedure according to the type of the channel access procedure (i.e. COT sharing or not COT sharing).  Further, in [0043]-[0044], Myung discloses that the communications can include sidelink communications.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shin to determine the congestion related thresholds (including the CBR of Shin) based on the channel access procedure (CAP) type as being either COT sharing or not COT sharing.  The rationale for doing so would have been to minimize interference or collision with neighbors as suggested in [0276] of Myung, for example.

Regarding claims 3 and 15: Shin, modified, discloses the limitations: select the congestion metric from a plurality of congestion metrics based at least in part on the type of the channel access procedure, the plurality of congestion metrics corresponding to a plurality of thresholds associated with a plurality of types for the channel access procedure (as indicated in the combination above, setting the threshold for both the CR and CBR based at least in part on the type of the channel access procedure (i.e. COT sharing or not COT sharing); thus, Shin modified, discloses selecting from a plurality of congestion metrics where the plurality of metrics correspond to a plurality of thresholds; that is, the particular metric (the threshold comparison for CBR) is selected at least in part based on the type of channel access procedure).  

Regarding claims 4 and 16: Shin, modified, discloses the limitation: wherein the limit associated with the channel occupancy for the UE for the shared frequency channel is further based at least in part on the congestion metric (disclosed throughout; see [0050] and [0135], for example, which discloses that the CBR (congestion metric) is used to determine the CR limit, which is used to determine whether to transmit on the sidelink channel and thus the transmitting is based in part on the congestion metric).  

Regarding claims 5 and 17: Shin, modified, discloses the limitation: compare, for each of the one or more channel measurements, the one or more channel measurements to the determined threshold to obtain a channel busy ratio for the shared frequency channel, wherein the congestion metric comprises the channel busy ratio (as indicated in the combination above, Myung discloses determining an ED (energy detection) threshold based on the type of channel access procedure; as indicated in in [0118]-[0119] of Shin, the CBR is calculated based on a threshold for a RSSI (energy level); thus, the CBR, which is the congestion metric, is calculated by comparing measurements of RSSI for a set of subchannels to an ED threshold).  

Regarding claims 6 and 18: Shin, modified, discloses the limitation that: the threshold comprises a received signal strength indicator threshold (see [0119] of Shin, which discloses using an RSSI level and comparing it to a threshold; in the above combination, the threshold is thus an RSSI (received signal strength indicator) threshold).  

Regarding claims 7 and 19: Shin, modified, discloses the limitation: select the limit from a plurality of limits based at least in part on the type of the channel access procedure, the plurality of limits associated with a plurality of types of the channel access procedure (as indicated in the combination above, Shin, modified, selects a limit based on the type of channel access procedure (i.e. COT sharing or not COT sharing) and thus, the selected limit is one of a plurality of limits associated with each of the plurality of types of the channel access procedure).  

Regarding claims 8 and 20: Shin, modified, discloses the limitations of parent claims 1 and 13, as indicated above.  Shin does not explicitly disclose the limitations: receive a configuration indicating the type of the channel access procedure and the limit associated with the channel occupancy, wherein the type of the channel access procedure and the limit are based at least in part on the receiving the configuration.  However, Myung discloses that the ED thresholds corresponding the channel access procedure types are configured by the base station (see [0276]-[0277], for example); that is, the configuration indicating the channel access procedure type (COT sharing available) and the corresponding threshold, for example, is received and this information is used in part to determine the channel access procedure type and the corresponding limit).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shin to determine the congestion related thresholds (including the CBR of Shin) based on the channel access procedure (CAP) type as being either COT sharing or not COT sharing.  It would have further been obvious to configure the related thresholds using configuration messages from the base station.  The rationale for doing so would have been to minimize interference or collision with neighbors as suggested in [0276] of Myung, for example and to allow for the threshold and limit values to be modified based on changing system conditions to improve the user’s service.

Regarding claims 9 and 21: Shin, modified, discloses the limitation that: an indication of the configuration is received in a sidelink control information message, a radio resource control message, or a combination thereof (see [0276] of Myung, for example, which indicates that this configuration is received in RRC/higher-layer signaling).

Regarding claims 10, 22, 27, and 30: Shin, modified, discloses the limitation that: the transmitting the sidelink channel transmission over the shared frequency channel is based at least in part on the channel occupancy not exceeding the limit (disclosed throughout; see [0050] and [0135], for example, which indicates that the terminal transmits when the CR limit is not exceeded and drops transmission otherwise). 

Regarding claims 11 and 23: Shin, modified, discloses the limitation: the comparing the channel occupancy with the limit is further based at least in part on a congestion control processing time associated with a UE processing capability (see [0193] and [0198], for example, which indicates that the comparing of the CR (channel occupancy ratio) to the CR Limit can be based in part on a processing time Y (or Z) required before measuring the CR).

Regarding claims 12 and 24: Shin, modified, discloses the limitation: wherein the limit is based at least in part on a priority value associated with the sidelink channel transmission (disclosed throughout; see [0150], [0196], and [0197], which disclose that in an embodiment of Shin, the CR (channel occupancy ratio) is calculated per priority level and the limit for each of the CR levels is based on a priority level (such as level k) associated with the sidelink channel transmission).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al (US 2022/0322342) discloses a method for operating a sidelink UE in slot aggregation.  
Zhang (US 2022/0279577) discloses a method for determining an energy detection threshold value. 
Wang et al (US 2022/0183018) discloses a method for congestion control in sidelink communication.  
Myung et al (US 2022/0174741) discloses a method for adapting the energy detection threshold for uplink communications.  
Hoang et al (US 2021/0314796) discloses a method for congestion control in NR V2X communications.  
Li et al (US 2021/0219268) discloses a method for resource management in 5G EV2X systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 14, 2022